Citation Nr: 0944781	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  01-01 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for sarcoidosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from July 1964 to June 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board issued a decision in September 2007 denying the 
Veteran's claim.  The Veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court), which in April 
2009 issued a Memorandum Decision that vacated the Board's 
decision and remanded the case to the Board for further 
development action.


REMAND

In October 2006 the Board remanded the issue of entitlement 
to service connection for sarcoidosis for a VA examination.  
The Veteran underwent a VA examination in April 2007.  
Thereafter, the Court's Memorandum Decision in April 2009 
held the VA examination had not substantially complied with 
the instructions of the Board's remand, and the Court vacated 
the Board's September 2007 decision due to the Board's cited 
failure under Stegall v. West, 11 Vet. App. 268 (1998) (where 
the remand orders of the Board were not complied with, the 
Board itself errs in failing to insure compliance).

Specifically, the Board's October 2006 remand asked the 
examiner to determine whether there is a 50 percent or better 
probability the Veteran's sarcoidosis is related to his 
military service.  The VA examiner in April 2007 concluded 
"[o]ne cannot say without resorting to mere speculation as 
to whether the Veteran's pulmonary sarcoidosis was related to 
his military service" because "no one really knows what 
causes or triggers sarcoidosis."  The Memorandum Decision of 
the Court held the VA examiner's opinion was inadequate 
because it did not address whether pulmonary sarcoidosis had 
become manifest to a compensable degree within the first year 
after discharge from service, and thus did not establish 
whether or not presumptive service connection would be 
applicable under 38 C.F.R. §§ 3.307, 3.309(a).

The Board's October 2006 remand also instructed the 
originating agency to request the Veteran to submit a 
statement from his private physician supporting his (the 
Veteran's) contention that said private physician had linked 
sarcoidosis to military service.  The Memorandum Decision of 
the Court held the originating agency's failure to ask the 
Veteran to submit such a letter constituted grounds for 
remand.

The Board is bound by the findings contained in the Court's 
Memorandum Decision.  See Chisem v. Gober, 10 Vet. App. 526, 
527-8 (1997) (under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case; the Board is therefore not free to do anything 
contrary to the Court's prior action with respect to the same 
claim).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send to the 
Veteran and his representative a letter 
requesting the Veteran to submit a 
statement from his family physician 
supporting the Veteran's contention his 
sarcoidosis is etiologically related to 
military service.  It should afford them 
an appropriate period in which to 
respond.

2.  The RO should also undertake 
appropriate development to obtain any 
pertinent, outstanding records.

3.  Then, the Veteran should refer the 
claims folder to the VA examiner who 
conducted the April 2007 examination.  
The examiner should be asked to review 
the evidence of record, to include any 
newly-added medical or lay evidence, and 
provide an opinion as to whether there is  
50 percent or greater probability the 
Veteran's sarcoidosis became manifest 
within the first year after his discharge 
from service (i.e., June 1967 through 
June 1968).  If so, the examiner should 
indicate the symptoms attributable to 
such sarcoidosis and their severity 
during the year in question.

If the April 2007 examiner is not 
available, the claims folder should be 
sent to another physician with 
appropriate expertise who should be 
requested to provide the required opinion 
with supporting rationale.  

Another examination of the Veteran should 
only be performed if deemed necessary by 
the person providing the opinion.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal, to 
specifically include a finding as to 
whether presumptive service connection is 
appropriate under 38 C.F.R. § 3.309(a).  
If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


